Exhibit 10.3

_____________, 20__

[Name]
[Address]

Dear ________:

I am pleased to inform you that on______, 20__ the Compensation Committee of
Selas Corporations Board of Directors granted you options to purchase ______
Common Shares of the Company under the Company’s 2001 Stock Option Plan (the
“Plan”) at an exercise price of $______ per share.

Under the Plan, the Company may grant either incentive stock options or
non-qualified stock options. The options granted to you are intended to be
incentive stock options.

These options will become exercisable as follows:

Date First Exercisable Number of Shares




The exercise price for your options shall be payable in cash or its equivalent.

Once options become exercisable, they will remain exercisable until they are
exercised or until they terminate. Unless earlier terminated pursuant to the
terms of the Plan, all options granted hereby shall terminate on____, 20___.
While the specific terms of the Plan will govern, generally upon termination of
your employment for any reason the options will terminate to the extent of
options that you could not have exercised on the date of such termination.
Options that could have been exercised on the date of termination of employment
for reasons other than death or disability may be exercised only prior to the
earlier of three months following the date of termination of employment or the
expiration date of such options. Options that could have been exercised on the
date of termination of employment due to death or disability may be exercised
only prior to the earlier of one year following the date of your death or such
termination of employment or the expiration date of such options.

--------------------------------------------------------------------------------

{Name]
Page 2

Further terms governing the options granted to you are set forth in the Plan, a
copy of which is attached hereto and incorporated by reference.

If you wish to accept the grant of the options as provided above and in the
Plan, please so indicate by signing and returning the enclosed copy of this
letter, whereupon you and the Company shall be legally bound hereby under
Pennsylvania law.

Very truly yours,

INTRICON CORPORATION



BY: _______________

Accepted and Agreed:

_________________